        Case 4:20-cv-00076-BMM Document 39 Filed 04/13/21 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 WESTERN ORGANIZATION OF )
 RESOURCE COUNCILS, et al.,  )
                             )
       Plaintiffs,
                             )              Case No. 4:20-cv-00076-BMM-JTJ
 v.                          )
                             )                        ORDER
 U.S. BUREAU OF LAND         )
 MANAGEMENT,                 )
                             )
       Defendant, and        )
 STATE OF WYOMING,           )
                             )
       Intervenor Defendant. )
                             )


      The Court has reviewed the parties’ Stipulation and Joint Proposed Case

Management Plan and hereby enters the following order:

A.    Federal Defendant and Intervenor Defendant Wyoming are not required to

file Answers in this action.

B.    Federal Defendant will serve an administrative record on Plaintiffs’ counsel

and Intervenor Defendant’s counsel on or before June 11, 2021. The administrative

record will be submitted to the parties in electronic format in an indexed and

searchable format to the extent feasible.

C.    After Federal Defendant serves the administrative record on Plaintiffs’

counsel and Intervenor Defendant’s counsel, the Parties will endeavor to resolve
        Case 4:20-cv-00076-BMM Document 39 Filed 04/13/21 Page 2 of 3



any outstanding issues or disputes regarding the content of the administrative

record. Plaintiffs and Intervenor Defendant agree to confer with Federal Defendant

regarding any record disputes on or before August 6, 2021.

D.    The Parties shall file any motions other than motions related to the

administrative record or for summary judgment on or before August 6, 2021. This

includes any motions to amend the pleadings.

E.    Federal Defendant will certify and lodge an administrative record with the

Court and serve that administrative record on Plaintiffs’ counsel and Intervenor

Defendant’s counsel on or before August 27, 2021.

F.    Plaintiffs will have until September 3, 2021 to file any motions objecting to

the content of the administrative record or seeking to supplement the record.

Federal Defendant reserves the right to oppose any such motions. Such motions, if

filed, will cancel the Parties’ briefing schedule proposed below. The Parties agree

to file a revised briefing schedule within 21 days of the Court’s Order resolving

any such motions.

G.    If no motions related to the administrative record are filed, Plaintiffs will file

their motion for summary judgment and memorandum in support, as well as any

declarations in support of their standing, by October 1, 2021.

H.    Federal Defendant will file its combined response to Plaintiffs’ motion and

cross-motion for summary judgment by November 12, 2021.

                                           2
       Case 4:20-cv-00076-BMM Document 39 Filed 04/13/21 Page 3 of 3



I.    Intervenor Defendant will file its combined responses to Plaintiffs’ motion

and cross-motion for summary judgment by November 19, 2021.

J.    Plaintiffs will file their combined reply in support of summary judgment and

response to Federal Defendant’s and Intervenor Defendant’s cross-motions for

summary judgment by December 17, 2021.

K.    Federal Defendant will file its reply in support of summary judgment by

January 14, 2022.

L.    Intervenor Defendant will file its reply in support of summary judgment by

January 21, 2022.


      DATED this 13th day of April, 2021.




                                        3
